Dismissed and Memorandum Opinion filed April 14, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00228-CR

                      BRIAN MCCLELLAND, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1469735

                 MEMORANDUM                      OPINION


      On September 15, 2015, appellant entered a guilty plea to the offense of
harassment of a public servant. In accordance with a plea bargain agreement with
the State, the trial court deferred adjudication of appellant’s guilt and placed him
on two years’ deferred-adjudication community supervision. On October 12, 2015,
the State filed a motion to adjudicate appellant’s guilt on the grounds that he
violated the terms of his community supervision. After a plea of not true to the
State’s motion, the trial court found at least one of the allegations true and
adjudicated appellant’s guilt on January 28, 2016. The trial court assessed
punishment at imprisonment for four years. No timely motion for new trial was
filed. Appellant’s notice of appeal was not filed until March 7, 2016.1

       A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

       Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM


Panel consists of Justices Busby, Donovan, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




       1
          The record reflects that appellant mailed his notice of appeal on March 3, 2016, which
is also outside the time required by Rule 26.

                                               2